The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. Regarding the rejection under 35 U.S.C. 102(b) as being anticipated by Phillips (2003/0181990), applicant has incorporated previously rejected claim 3 into claim 1 and states:
Applicant respectfully traverses the Examiner's assertion and respectfully submits that nothing in Phillips's paragraphs [0012]-[0013] discloses evaluating a user activity level based on a pressure of an actuator and then altering a pressure of the actuator based at least in part on the evaluation. At most, Phillips's paragraphs [0012]-[0013] describe monitoring volume fluctuations of a bladder system. However, Phillips never describes evaluating a user activity level. Therefore, Phillips does not show or disclose each and every recitation of amended independent claim 1 in as complete detail as contained in the claim. 

The examiner disagrees with applicant’s conclusion. Phillips teaches a method comprising automatically monitoring and adjusting volume fluctuations based on pressure of the actuator based on weight and changes in weight, size and gait, amputees’ activity, movement of the residual limb, etc. These are all examples of “user’s activity” which inherently have at least a “level”. Fluctuations are inherent indicators to different levels. For example, a faster movement of the residual limb (faster walking) requires altering the pressure of the actuator to maintain alignment and prevent slipping; see at least par. 0096.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7, “the evaluation of the user activity level is also based on a time integral of said pressure variability” is not understood. The examiner finds no description in the specification and drawings which gives a proper understanding of this limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s)  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7, “the evaluation of the user activity level is also based on a time integral of said pressure variability” was not adequately described in the specification and drawings to give a proper understanding of this limitation. Where are the equations used?
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-5 are rejected under 35 U.S.C. 102(b) as being anticipated by Phillips (2003/0181990).
Phillips teaches a method for control of at least one actuator (at least one of a cell 206, bladder, array 302) of a dynamic support apparatus (including the entirety of figure 2A or the apparatus shown in figure 3 or the manual control system, see par. 0085-0088).

    PNG
    media_image1.png
    434
    268
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    558
    665
    media_image2.png
    Greyscale

The method comprising monitoring a pressure (with a pressure sensor 314 or by manual control, see par. 0086-0088) of the at least one actuator; and
altering the pressure of the at least one actuator based at least in part on the monitored pressure (see at least par. 0073 describing the CPU control and par. 0086-0088 for the manual control system). 
Phillips teaches a method comprising automatically monitoring and adjusting volume fluctuations based on pressure of the actuator based on weight and changes in weight, size and gait, amputees’ activity, movement of the residual limb, etc. These are all examples of “user’s activity” which inherently have at least a “level”. Fluctuations are inherent indicators to different levels. For example, a faster movement of the residual limb (faster walking) requires altering the pressure of the actuator to maintain alignment and prevent slipping; see at least par. 0096.
Claim 2, refering to at least par. 0073 stating: 
[0073] In one preferred embodiment, the control system uses pressure sensors 314 to compare the pressure in individual bladders or a zone of bladders with a predetermined calculated threshold pressure. The pressure sensor relays the pressure data to the CPU 304. The CPU 304, based on the data received from monitoring the pressure, controls the pump 308 and/or valve manifold 312, such that additional fluid is provided to cells or zones having decreased pressure (drops below current pressure setpoint), while fluid is removed from cells or zones having increased pressure thereby accommodating for fluctuations in volume of a residual limb. If a threshold pressure is exceeded a CPU opens a valve controlling the exit of fluid from a fluid cell or zone of cells disposed in the socket to allow fluid to escape and thereby reduce the volume of the cell or zone of cells. Alternatively, if the pressure (drops below current pressure setpoint) within a cell or zone of cells is too low (by more than a pre-determined threshold), a valve can be opened directing fluid into the cell or zone of cells. 
Further see par. 0080 teaching the control system computes an upper and lower threshold pressure and further can be entered by the user or prosthetist.
Claims 4-5, the “safety threshold” is interpreted as the upper threshold; see par. 0073, 0079-0081 and 0109.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (2003/0181990) in view of Labun et al (5,748,845).
Phillips teaches a method for control of at least one actuator (at least one of a cell 206, bladder, array 302) of a dynamic support apparatus as described above. Referring to see par. 0079-0081, Phillips teaches an upper and lower threshold pressure which can be interpreted as having a pressure variability notch therebetween.
However, it is not clear if Phillips teaches, “the evaluation of the user activity level being based on a pressure variability as determined by a high-pass filter”.
Labun et al teaches a control unit for notch filtering a sensor signal using a high-pass filter and a low-pass filter. See column 6, lines 27 et seq.
It would have been obvious to one having ordinary skill in the art to have used a high-pass filter and a low-pass filter to form a pressure variability notch as taught by Labun et al on the control system of Phillips used to determine the user activity level. Specifically, it would have been obvious to have used a high-pass filter to demarcate the upper threshold pressure and low-pass filter to demarcate the lower threshold pressure to yield predictable results. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759.  The examiner can normally be reached on 6:00 am - 5:00 pm Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/
Primary Examiner, Art Unit 3738